Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 2 and 3 have been cancelled.
	Claims 1 and 4-28 are pending.
	Claims 16-28 are withdrawn.
	Claims 1 and 4-15 are under examination. 

Withdrawn rejections:
Applicant's amendments and arguments filed 4/16/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 2 and 8-15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (J Biomed Mater Res. 2002;59:63-72) as evidenced by Lin-Gibson et al. (Biomacromolecules 2004;5:1280-1287) and Sigma Aldrich ([online] retrieved on 12/11/20 from: https://www.sigmaaldrich.com/catalog/product/aldrich/410896?lang=en&region=US&cm_sp=Insite-_-caSrpResults_srpRecs_srpModel_irgacure%20d-2959-_-srpRecs3-1 ; 2020; 4 pages). Applicant has amended the claims to overcome this rejection. Bryant et al. does not disclose a polyethylene glycol of 8000 or 35000 MW. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 4-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bryant et al. (J Biomed Mater Res. 2002;59:63-72) and Lin-Gibson et al. (Biomacromolecules 2004;5:1280-1287) and Elisseeff et al. (US 20110002997) and Shimura et al. (US 20150090482) as evidenced by Sigma Aldrich ([online] retrieved on 12/11/20 from: .
. 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    324
    833
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Bryant et al., Lin-Gibson et al. (Biomacromolecules 2004;5:1280-1287) as evidenced by Sigma Aldrich was discussed in detail previously. Since the previous 102 rejection has been withdrawn, the discussion in the previous 102 rejection and applied 
10, 20 and 30% w/w of the polyethylene glycol derivative poly(ethylene glycol) dimethacrylate (PEGDM; MW 3400) (see MPEP 2131.03(I));
0.05% D2959 UV photoinitiator 2-hydroxy-1-[4-(hydroxyethoxy)phenyl]-2-methyl-propanone; and
Water solvent (page 64, hydrogel preparation). 
With regard to the limitation of “biodegradable sealant” it is the Examiner’s position that this is merely an intended use of the composition. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). In the instant case, the intended use neither creates a structural difference nor provides life, meaning and vitality to the claim and the body of the claim does not depend on the intended use 
	As evidenced by Lin-Gibson et al., the polyethylene glycol derivative PEGDM is made by substitution reaction of polyethylene glycol (MW 1K-8K) with methacrylic anhydride (page 1281, Synthesis of PEGDM and PEGUDM). 
	With regard to instant claim 2, Bryant et al. teach PEGDM has a MW = 3400 and the structure is: 

    PNG
    media_image2.png
    261
    489
    media_image2.png
    Greyscale
(Figure 1)
Therefore, the MW of the polyethylene glycol in the product must be between 1500-35000.  
	With regard to instant claim 8, as per Figure 1 of Bryant et al., since all the –OH groups are substituted then the degree of substitution is 100%.
	With regard to instant claim 9, the weight ratio of the polyethylene glycol derivative to the photoinitiator is, for example 10% to 0.05% which is a ratio of 1:0.005 and within the claimed range of 1:0.001-0.01. 
	With regard to instant claim 11, UV photoinitiator D2959 2-hydroxy-1-[4-(hydroxyethoxy)phenyl]-2-methyl-propanone is synonymous with [2-hydroxy-4’-(2-hydroxyethoxy)-2-methylpropiophenone] as evidenced by Sigma Aldrich (page 1 of 4).
in vitro degradation time of 70-90 hours in distilled water because of the following reasons. First, the composition has the same components in the same amounts and therefore must have the same properties as per MPEP 2112.01(II): “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Secondly, no in vitro conditions are provided and thus any conditions can be selected that result in the claimed degradation time.
	With regard to instant claims 13 and 15, the composition of Bryant et al. inherently has an osmotic pressure of 300-450 mOsm/kg and pH value of 6.0-7.5. MPEP 2112.01(II): “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed In re Best, 562 F.2d 1252, 1255 (CCPA 1977).”
	With regard to instant claim 3, 5 and 6, Lin-Gibson et al. suggest polyethylene glycol (MW 1K-8K) and the photoinitiator Irgacure 2959 (page 1281, Materials and Synthesis of PEGDM and PEGUDM) thus including and 8000 MW.
	With regard to instant claims 4 and 5, Lin-Gibson et al. teach using a 5 fold excess of methacrylic anhydride (page 1281, top right column) which would be a weight ratio of 1:5 and within the claimed range of 1:0.01-10. 
	With regard to instant claims 6 and 7, Lin-Gibson et al. teach using 5 g PEG and 0.34 g methacrylic anhydride for a ratio of 1:0.068 which is within the claimed range of 1:0.05-1.5.
	With regard to instant claims 2, 3 and 7, Elisseeff et al. guide the artisan to 35000 MW PEG (claim 47) which can be modified with methacrylic anhydride [0056] for use in repairing or augmenting soft tissue and applied to hard tissue with the hydrogel (claim 37; [0065]) and thus in the field of tissue engineering [0003].  
	With regard to instant claim 11, Shimura et al. render obvious riboflavin, bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide and Irgacure 2959 as functionally equivalent photoinitiators [0033-0035]. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

2. The difference between the instant application and Bryant et al. is that Bryant et al. do not expressly teach the weight ratios of instant claims 4-7. This deficiency in Bryant et al. is cured by the teachings of Lin-Gibson et al. 
3. The difference between the instant application and Bryant et al. is that Bryant et al. do not expressly teach riboflavin or phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide for the photoinitiator. This deficiency in Bryant et al. is cured by Shimura et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use PEG MW  8000 or 35000, as suggested by Lin-Gibson et al. and Elisseeff et al., in the composition of Bryant et al. and produce the instant invention.
Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Thus in view of the combined references it is merely judicious selection of known PEG of particular MW 8000 or 35000 with a reasonable expectation of success in the absence of evidence to the contrary.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a weight ratio of PEG to methacrylic anhydride from 1:0.01-10; 1:1-10; 1:0.05-1.5 or 1:0.05-0.8, as suggested by Lin-Gibson et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Lin-Gibson et al. teach and suggest the ratios of 1:5 and 1:0.068 which render obvious the claimed ranges. Thus the ordinary artisan would have a reasonable expectation of success in providing PEG of MW 8000 or 35000, as discussed above, and treating it with methacrylic anhydride in a weight ratio of 1:0.01-10; 1:1-10; 1:0.05-1.5 or 1:0.05-0.8 with a reasonable expectation of success. It also follows that less than 100% degree 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide riboflavin or phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide for the photoinitiator, as suggested by Shimura et al., in the composition of Bryant et al. and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because Shimura et al. render the claimed photoinitiator species functional equivalents. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). Thus the ordinary artisan would have a reasonable expectation of success in using any of the claimed photoinitiators in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as 
Response to Arguments:
Applicant’s arguments filed on 4/16/21 have been carefully considered but are not persuasive.
Applicant asserts that all of the cited references fail to disclose or suggest: “a biodegradable sealant or composition that comprises a polyethylene glycol derivative obtained through a substitution reaction in which polyethylene glycol with the claimed molecular weight of 8000 or 35000 is modified with methacrylic anhydride, a photoinitiator and a solvent causes no irritation and toxicity reaction and has an excellent wound closure effect in vivo.” While no single references teaches the instantly claimed subject matter in an embodiment, the Examiner maintains that the combination of references does and that such properties would be intrinsic to the composition.
Applicant points to various studies including cytotoxicity, skin sensitization, intracutaneous irritation, pyrogen studies, wound closure and corneal repair (page 7-9 of remarks). Applicant characterizes these results as “unexpectedly superior results.” (page 12 of remarks). The Examiner does not dispute the results as being real experimental results that the present invention does not cause irritation and a toxicity reaction and has excellent wound closure effect in vivo. There are several issues with the results though. First and foremost, after carefully reading the specification, none of these results appear to be characterized by the inventors as surprising or unexpected. The characterization of these results as "unexpectedly superior results" is unsupported In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997). "An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).
Secondly, Applicant has not shown any comparative data with the closest prior art. It is applicant’s burden to demonstrate unexpected results over the closest prior art.  “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). The unexpected results must be “different in kind and not merely in degree from the results of the prior art.” In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  See MPEP 716.02, also 716.02 (a) - (g).
It appears that Applicant is attempting to optimize a MW of the polyethylene glycol. However, only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620 (CCPA 1977)." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).   And the Examiner cannot ascertain if the data is “unexpectedly good” unless there is comparative data to make the distinction such as a comparison with the PEGDM MW 3400 used by Bryant et al. Applicant appears to compare the sealant of the present disclosure with something called “Resure” [0125-0126] but it is unclear what “Resure” might be. The data in Table 2 [0122] would appear to indicate that PEGMA 1500, 8000 and 35000 all 
Thirdly, Applicant argues that none of the cited references provides any in vivo experiments for the instantly claimed composition that causes no irritation and toxicity reaction and has excellent wound closure effect in vivo. Respectfully, the Examiner cannot agree. While the cited references may not have done such testing, it was not required by the prior art references nor were these inherent properties required to be known by the prior art reference. See MPEP 2144: However, the prior art need not disclose a newly discovered property in order for there to be a prima facie case of obviousness. Dillon, 919 F.2d at 697, 16 USPQ2d at 1904-05 (and cases cited therein). See MPEP 2141 IV: It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). See also MPEP 2112 II: “II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”
Consequently, all the in vivo uses tested by Applicant appear to be just new uses of a known composition. Applicant appears to have possibly found new uses for the prior art compositions. But MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicant argues on page 10 of remarks that: “…both Bryant et al. and Lin-Gibson et al. mention nothing about polyethylene glycol with the claimed molecular weight of 8000 or 35000.” However, the Examiner noted that Lin-Gibson et al. teach polyethylene glycol (MW 1K-8K) with methacrylic anhydride (page 1281, Synthesis of PEGDM and PEGUDM) where “8K” is understood to be 8000 MW. Elisseeff et al. is relied upon for teaching 35000. Applicant’s arguments are not persuasive. 
Applicant argues that the prior art cannot know any in vivo effect of a biodegradable sealant. Respectfully, the Examiner cannot agree because a composition of matter claim is under investigation and not a process claim and as cited above: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” In other words, the PEG-based hydrogels of Bryant et al. intrinsically possess the same functional properties tested by Applicant. To what degree, if any, differences might exist between that which is taught in the prior art and that which is claimed is unknown because Applicant has not met their burden of comparing with the closest prior art. 
Applicant asserts that Elisseeff et al. do not provide any in vivo experiments and Shimura et al. mention nothing about PEG or PEG derivatives. However, Elisseeff et al. 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.



Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613